Citation Nr: 9917115	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-19 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an automobile or other conveyance or special 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1957 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an automobile or other conveyance or special 
adaptive equipment.


FINDING OF FACT

The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of a service-connected disability.


CONCLUSION OF LAW

The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A.           
§§ 3901, 3902, 5107(a) (West 1991); 38 C.F.R. §§ 3.808, 4.63 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially argues that his right lower extremity 
is so impaired due to his service-connected disability that 
he is eligible for financial assistance for the purchase of 
adaptive equipment.  At his hearing, held in December 1998, 
he stated that he has intermittent locking of his right knee 
and numbness in his right leg.  He 

further stated that both of his legs will collapse on 
occasion when he has back spasms.  He said that he requires  
a cane to walk. 

The veteran has been granted service connection for 
"osteoarthritis, lumbosacral spine with right lower 
extremity radiculopathy," evaluated as 60 percent disabling.  
In addition, in May 1998, he was granted a total disability 
evaluation on the basis of individual unemployability (TDIU). 

A VA spine examination report, dated in October 1997, shows 
that the veteran complained of constant pain with flare-ups, 
which occur about every three months, which leave him 
bedridden for up to three days.  X-rays revealed degenerative 
changes of the lower lumbar spine and spondylolysis, with a 
notation that early disc degeneration at L4-L5 could not be 
excluded.  The remainder of the report is remarkable for the 
examiner's impression noting chronic low back pain most 
likely secondary to degenerative joint disease, with no 
evidence of neurologic deficit.  

A VA spine examination report, dated in February 1998, shows 
that the veteran complained of constant pain with flare-ups, 
which occurred about two to three times per month, which left 
him bedridden for up to three days.  He stated that he used a 
cane to walk, and that his legs were giving out on him and 
causing him to fall.  Deep tendon reflexes were normal in the 
quadriceps and Achilles, bilaterally.  There was normal 
sensation in the feet.  There was normal strength in the 
quadriceps, hamstrings and anterior and posterior 
compartments of the legs, bilaterally.  The diagnosis was 
chronic low back pain with bilateral radicular symptoms.

VA outpatient treatment reports, dated in 1998, include a 
report, dated in April 1998, that is  remarkable for findings 
of absent right knee jerk and ankle jerk, and absent pin 
right foot plus decreased pin at medial knee.  There is also 
a handwritten notation that the veteran did not have foot 
drop.  The impressions included osteoarthritis of the 
lumbosacral spine and compression neuropathy right lower 

extremity.  Reports, dated in May 1998, contain impressions 
similar to those from April 1998, and show that the veteran 
complained of lower extremity pain, numbness and weakness.  
The veteran walked straight-legged, and he was noted to have 
a slow, antalgic gait.  His extremities had no edema or 
atrophy.  An accompanying electomyograph (EMG) report 
contains impressions of normal right peroneal MNCV (motor 
nerve conduction velocity) and CLBP (chronic low back pain) 
with right L5 radiculopathy.  A report, dated in September 
1998, shows that the veteran complained of intermittent pain, 
weakness and paresthesias in his left lower extremity.  He 
stated that he could walk with a cane, although not very far.  
The impressions included osteoarthritis of the lumbosacral 
spine and radiculopathy.

Records from the Social Security Administration (SSA) show 
that in December 1998, the veteran was determined to have 
been disabled since September 1996 due to chronic back pain 
and right leg pain and weakness resulting from degenerative 
disc disease and osteoarthritis with hypertrophic spurring at 
the L3-4 and L4-5 levels of the spine, and with disc space 
narrowing at the L4-5 level.  The findings note that the 
veteran's impairments prevented him from lifting or carrying 
as much as ten pounds, from standing and/or walking more than 
30 minutes at a time or for more than one hour total during 
an eight-hour work day, from sitting more than 30 minutes at 
a time or for more than four hours during an eight-hour work 
day, and from climbing, balancing, stooping, kneeling, 
crouching or crawling more than occasionally.  He must lie 
down to relieve back pain and discomfort for up to two hours 
during the day.  

In August 1998, the RO determined that no evidence had been 
presented which showed that the veteran met the relevant 
criteria, and denied the claim of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment.  

The Secretary shall repair, replace or reinstall adaptive 
equipment deemed 

necessary for the operation of an automobile or other 
conveyance acquired in accordance with the provisions of 
Title 38, Chapter 39, and provide, repair, replace, or 
reinstall such adaptive equipment for any automobile or other 
conveyance which an eligible person may previously or 
subsequently have acquired, where the veteran has a service-
connected disability that includes one of the following: loss 
or permanent loss of use of one or both feet; or loss or 
permanent loss of use of one or both hands; or permanent 
impairment of vision of both eyes to the required specified 
degree.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808. 

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches (8.9 cms.) or more, will be taken as loss of use of 
the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent, 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63 (1998).   For adaptive equipment 
eligibility only, a showing of ankylosis of one or both knees 
or one or both hips is sufficient.  38 U.S.C.A. § 3902; 
38 C.F.R. § 3.808(b)(1)(iv).
  
The Board finds that the criteria for entitlement to a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adaptive equipment have not been met.  The veteran is 
service-connected for 

osteoarthritis of the lumbosacral spine with right lower 
extremity radiculopathy. Although the evidence shows that the 
veteran has chronic back pain and right leg pain and weakness 
resulting from degenerative disc disease and osteoarthritis 
with hypertrophic spurring at the L3-4 and L4-5 levels of the 
spine, and with disc space narrowing at the L4-5 level, the 
evidence also shows that the veteran has use of both upper 
and lower extremities, with some decreased sensation.  
Assuming arguendo that all of the disorders noted in the 
lower extremities are related to his service-connected 
disability, there is nothing in the claims file to support a 
conclusion that the veteran's service-connected disability 
has resulted in ankylosis of a knee or hip, the loss, or loss 
of use of, a foot or a hand, or permanent impairment of 
vision of both eyes to the required specified degree.  For 
example, there is no significant evidence of atrophy or 
limitation of motion in the lower extremities, or of foot 
drop.  The fact is that the medical evidence does not provide 
any findings to suggest a degree of impairment resulting in 
loss of use.  Accordingly, the Board must find that the 
preponderance of the evidence is against the veteran's claim, 
and that entitlement to a certificate of eligibility for 
financial assistance in acquiring an automobile or other 
conveyance or specially adaptive equipment must be denied.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63. 

The Board has considered the veteran's argument that he has 
effectively lost the use of his right and/or left lower 
extremities.  However, assuming without deciding that all 
disorders of the lower extremities are related to the 
veteran's service-connected disability, the Board still must 
conclude that the evidence does not show that he has a loss 
of actual remaining function of the either leg or either foot 
due to his service-connected disability such that he would be 
equally well served by an amputation stump at the site of 
election below either knee, with use of a suitable 
prosthesis.  See 38 C.F.R. §§ 3.350(a)(2)(i); 4.63.

In summary, the clinical findings do not show that the 
veteran has met the 

applicable criteria at this time.  Based on the foregoing 
discussion, the claim of entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER
 
Entitlement to an automobile or other conveyance and special 
adaptive equipment is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

